DETAILED ACTION


1. The following is a quotation of MPEP 1214.04:

If the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed, they should submit the matter to the Technology Center (TC) Director or Central Reexamination Unit (CRU) Director for authorization to reopen prosecution under 37 CFR 1.198 for the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07. The TC or CRU Director’s approval is placed on the action reopening prosecution

A TC Group Director has approved of reopening prosecution by signing below:
/WENDY R GARBER/Director, Art Unit 3600                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai (JP 2002-310207) in view of Bach et al (WO 2012/104395).

a cable pull actuator ([0003]) which is arranged on an outer side of an anchor plate (10) and which serves for driving a translational actuation movement of brake pads (13), which brake pads are arranged on an inner side in an interior of a brake drum ([0003]), such that said brake pads can perform an actuation movement in the direction of the brake drum ([0003]); and 
an adapter (40) arranged between the cable pull actuator and the anchor plate, 
wherein the adapter comprises a single sheet of material (40; [0023]) provided in unipartite form (40; [0023]) and being formed into a frame having multiple planar walls (40) which are arranged at an angle and obliquely with respect to one another (40), the frame defining a cavity (Cavity, See annotated Fig. 1), the frame having, on one side, at least one planar fastening flange (45) for accommodating the cable pull actuator, the frame being fixable at another side to the anchor plate (42), with the multiple planar walls extending between the fastening flange and the anchor plate (40).  Asai does not disclose an electromechanical cable pull actuator and a rotation-translation converter for converting a rotational drive input rotary movement into a translational actuation movement.
Bach et al discloses a drum brake module comprising an electromechanical cable pull actuator (8) which is arranged on an outer side of an anchor plate (2) and which serves for driving a rotation-translation converter (Page 4, ¶ 17-22 of the translation) for converting a rotational drive input rotary movement into a translational 

    PNG
    media_image1.png
    679
    542
    media_image1.png
    Greyscale


As per claim 3, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 2.  Asai further discloses wherein the multiple planar walls have one or more cutouts (44).
As per claim 4, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 2.  Asai further discloses wherein the flexurally stiff joints are stiffened by way of a rib (12), but not a plurality of ribs.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame body of Asai by using multiple reinforcing ribs in order to provide greater strength.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 (VI)(B)).
As per claim 5, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 1.  Asai further discloses wherein the multiple planar walls are arranged in skewed fashion relative to the anchor plate and are seated on the anchor plate, substantially parallel to an outer side of the anchor plate (40), by way of at least three support areas or foot points (The frame body 40 is supported annularly in hole 11.  Each segment of the hole is a support area, Fig. 1).
As per claim 6, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 2.  Asai further discloses wherein 
As per claim 7, Asai and Bach et al disclose the electromotively actuated drum brake module for motor vehicles as claimed in claim 1.  Asai further discloses wherein the adapter is in the form of a sheet-metal molded part or a plastic part ([0023]).
Response to Arguments
4.	The Patent Trial and Appeal Board’s decision, filed 11/13/2020, with respect to the rejection(s) of claim(s) 1-7 under Bach et al nullify the rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asai and Bach et al. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657